IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,871


EX PARTE RAUL PARRA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20060D03360 IN THE 409TH DISTRICT COURT
FROM EL PASO COUNTY



 Meyers, J., filed a dissenting opinion.


DISSENTING OPINION


	Code of Criminal Procedure Article 36.27 provides that when the trial court
receives a note from the jury, he should first submit the question and his answer to the
defendant or his counsel before giving the answer to the jury.  Here, the trial judge
received a note that two of the jurors were threatening to walk out of the deliberations and
they wanted to know the consequences of doing so.  The judge gathered the jury, the
defendant, defense counsel, and the prosecutor in the courtroom and informed them that
any jurors who walked out on deliberations would be put in the county jail and returned to
the jury the next day to continue to deliberate.  Applicant's counsel did not object to the
trial court's failure to comply with Article 36.27 and did not object to the judge's
instruction to the jury.  The jury decided to continue deliberating and, within less than 30
minutes, returned a verdict assessing a life sentence. 
	The judge's actions in threatening to put jurors in jail and in failing to inform
counsel that this would be his response to the jury's questions were error and there is no
reasonable strategy to explain counsel's failure to object to these errors.  The deficiencies
in counsel's performance deprived Applicant of a fair and impartial jury and likely
affected the judgment against him.  I would hold that Applicant received ineffective
assistance of counsel and would grant relief.

Filed: September 18, 2013
Publish